In this case we have before us a companion case to that of McCreary v. Cohen, decided at this term. The difference is that in this case the Circuit Court did not hold the ordinance to be unconstitutional but on the contrary dismissed the traverse of return on grounds "first" and "second," which grounds challenged the constitutionality of the Act. But, the petitioner was discharged upon the ground that the affidavit charged no offense. Such judgment should be reversed on authority of the opinion and judgment in the case of McCreary v. Cohen, supra. It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.